EXHIBIT 10.2


DELTA AIR LINES, INC.
PERFORMANCE COMPENSATION PLAN
(as amended and restated)
Delta Air Lines, Inc. established, effective as of April 30, 2007, the Delta Air
Lines, Inc. 2007 Performance Compensation Plan, which is hereby amended,
restated and renamed, the Delta Air Lines, Inc. Performance Compensation Plan,
effective as of June 10, 2016, subject to approval by the Company’s
shareholders.


Section 1. Purpose. The purpose of the Plan is to enhance the incentive of those
employees, members of the Board and other individuals who are expected to
contribute significantly to the success of the Company and its Affiliates in
achieving the Company’s short-term and long-term objectives and, in general, to
further the best interests of the Company and its shareowners.
Section 2. Definitions. As used in the Plan, the following terms shall have the
meanings set forth below:
(a)    “Act” means the Securities Exchange Act of 1934, as amended from time to
time, and includes the applicable regulations promulgated thereunder.
(b)    “Affiliate” means any entity that, directly or indirectly, controls or is
controlled by or under common control with the Company.
(c)    “Award” means any Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Performance Award or Other Stock-Based Award granted
under the Plan, which may be denominated or settled in Shares, cash or in such
other forms as provided for herein.
(d)    “Award Agreement” means any agreement, contract or other instrument or
document evidencing any Award granted under the Plan, which may, but need not,
be executed or acknowledged by a Participant, as determined by the Committee.
(e)    “Board” means the board of directors of the Company.
(f)    “Cause” unless otherwise provided in an applicable Award Agreement, means
a Participant’s:
(i)    continued, substantial failure to perform his duties with the Company or
an Affiliate (other than any such failure resulting from incapacity due to
physical or mental illness) after a written demand for substantial performance
is delivered to the Participant which identifies the manner in which the Company
or an Affiliate believes that the Participant has not performed his duties;
(ii)    misconduct which is economically injurious to the Company or to any
Affiliate;
(iii)    conviction of, or plea of guilty or no contest to, a felony or any
other crime involving moral turpitude, fraud, theft, embezzlement or dishonesty;
or
(iv)    material violation of any material Company or Affiliate policy or rule
regarding conduct, which policy or rule has been communicated in writing to the
Participant.


    

--------------------------------------------------------------------------------




A Participant shall have at least 10 business days to cure, if curable, any of
the events (other than clause (iii)) which could lead to his termination for
Cause. For any Participant who is an Executive Vice President or more senior
executive of the Company, a termination for Cause must be approved by a
two-thirds vote of the entire Board.
(g)    “Change in Control” unless otherwise provided in the applicable Award
Agreement, means the occurrence of:
(i)    any “person” (as defined in Section 13(d) of the Act) other than the
Company, its Affiliates or an employee benefit plan or trust maintained by the
Company or its Affiliates, becoming the “beneficial owner” (as defined in Rule
13d-3 under the Act), directly or indirectly, of more than 35% of the combined
voting power of the Company’s then outstanding Voting Stock (excluding any
“person” who becomes such a beneficial owner in connection with a transaction
described in clause (A) of paragraph (iii) below), unless such person acquires
beneficial ownership of more than 35% of the combined voting power of the
Company’s Voting Stock then outstanding solely as a result of an acquisition of
Company Voting Stock by the Company which, by reducing the Company Voting Stock
outstanding, increases the proportionate Company Voting Stock beneficially owned
by such person to more than 35% of the combined voting power of the Company’s
Voting Stock then outstanding; provided, that if a person shall become the
beneficial owner of more than 35% of the combined voting power of the Company’s
Voting Stock then outstanding by reason of such Voting Stock acquisition by the
Company and shall thereafter become the beneficial owner of any additional
Company Voting Stock which causes the proportionate voting power of such Company
Voting Stock beneficially owned by such person to increase to more than 35% of
the combined voting power of such Voting Stock then outstanding, such person
shall, upon becoming the beneficial owner of such additional Company Voting
Stock, be deemed to have become the beneficial owner of more than 35% of the
combined voting power of the Company’s Voting Stock then outstanding other than
solely as a result of such Voting Stock acquisition by the Company;
(ii)    at any time during a period of 12 consecutive months individuals who at
the beginning of such period constituted the Board (and any new member of the
Board, whose election by the Board or nomination for election by the Company’s
shareowners was approved by a vote of at least two-thirds of the members of the
Board then still in office who either were members of the Board at the beginning
of the period or whose election or nomination for election was so approved),
cease for any reason to constitute a majority of members then constituting the
Board; or
(iii)    the consummation of (A) a reorganization, merger or consolidation of
the Company or any direct or indirect subsidiary of the Company with any other
corporation, other than a reorganization, merger or consolidation which results
in the Company’s Voting Stock outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or being
converted into Voting Stock of the surviving entity or any parent thereof) more
than 65% of the voting power of the Voting Stock or the total fair market value
of the securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (B) any sale,
lease, exchange or other transfer (in one transaction or a series of
transactions) of assets of the Company having a total gross fair market value
equal to more than 40% of the total gross Fair Market Value of all assets of the
Company immediately prior to such transaction or transactions other than any
such sale to an Affiliate.


2
    



--------------------------------------------------------------------------------




Notwithstanding the foregoing, in no event shall a Change in Control be deemed
to have occurred with respect to a Participant if the Participant is part of a
“group,” within the meaning of Section 13(d)(3) of the Act, which consummates
the Change in Control transaction. In addition, for purposes of the definition
of Change in Control, a person engaged in business as an underwriter of
securities shall not be deemed to be the beneficial owner of, or to beneficially
own, any securities acquired through such person’s participation in good faith
in a firm commitment underwriting until the expiration of 40 days after the date
of such acquisition.
(h)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and includes the applicable regulations promulgated thereunder.
(i)    “Committee” means the Personnel and Compensation Committee of the Board
or such other committee as may be designated by the Board. If the Board does not
designate the Committee, references herein to the “Committee” shall refer to the
Board.
(j)    “Company” means Delta Air Lines, Inc. or any successor thereto.
(k)    “Covered Employee” means an individual who is a “covered employee” within
the meaning of Section 162(m)(3) of the Code or any successor provision thereto.
(l)    “Disability” means long-term or permanent disability as determined under
the disability plan of the Company or Affiliate applicable to the Participant.
(m)    “Fair Market Value” means with respect to Shares, the closing price of a
Share on the date in question (or, if there is no reported sale on such date, on
the last preceding date on which any reported sale occurred) on the principal
stock exchange on which the Shares trade or are quoted, or if Shares are not so
listed or quoted, fair market value as determined by the Committee, and with
respect to any property other than Shares, the fair market value of such
property determined by such methods or procedures as shall be established from
time to time by the Committee.
(n)    “Good Reason,” unless otherwise provided in an applicable Award
Agreement, means either:
(i)    Except as provided in clause (ii) below in connection with a Change in
Control, any of the following which occur without a Participant’s express
written consent:
(A)
in the case of a Participant who is an Executive Vice President or more senior
executive of the Company, a material diminution of such Participant’s
authorities, duties or responsibilities, other than an insubstantial and
inadvertent act that is promptly remedied by the Company after written notice by
such Participant to the Chief Executive Officer of the Company;

(B)
the Participant’s office is relocated by more than 50 miles;

(C)
a material reduction of Participant’s base salary or target annual bonus
opportunities, in either case other than pursuant to a uniform percentage salary
or target annual bonus reduction for similarly-situated Participants; or

(D)
a material breach by the Company or an Affiliate of any binding obligation to
the Participant relating to a material term of the Participant’s employment,
including, but not limited to, indemnification or the terms of an Award
hereunder, or any



3
    



--------------------------------------------------------------------------------




failure of a successor to the Company to assume and agree to perform such
obligation; or
(ii)    any of the following which occur without a Participant’s express written
consent during the two-year period following a Change in Control:
(A)
a material diminution of the Participant’s authorities, duties or
responsibilities, other than an insubstantial and inadvertent act that is
promptly remedied by the Company or an Affiliate after written notice by such
Participant to the Chief Executive Officer of the Company;

(B)
the Participant’s office is relocated by more than 50 miles;

(C)
a material reduction of Participant’s base salary or target annual bonus
opportunities, in either case other than pursuant to a uniform percentage salary
or target annual bonus reduction for similarly-situated Participants; or

(D)
a material breach by the Company or an Affiliate of any binding obligation to
the Participant relating to a material term of the Participant’s employment,
including, but not limited to, indemnification or the terms of an Award
hereunder, or any failure of a successor to the Company to assume and agree to
perform such obligation.

Notwithstanding the foregoing, (1) as to any Participant, an event described in
Section 2(n)(i) or (ii) above shall constitute Good Reason only if such
Participant gives the Company written notice of intent to resign and the reasons
therefor within 90 days of the occurrence of such event, unless the Committee
agrees otherwise and (2) no event described in Section 2(n)(i) or (ii) above
that is curable shall constitute Good Reason if such event is cured by the
Company or an Affiliate within 30 days of the Participant’s notice, given in
accordance with clause (1) above.
(o)    “Incentive Stock Option” means an Option representing the right to
purchase Shares from the Company, granted under and in accordance with the terms
of Section 6, that (i) meets the requirements of Section 422 of the Code, or any
successor provision thereto and (ii) is designated by the Committee as an
Incentive Stock Option.
(p)    “Non-Qualified Stock Option” means an Option representing the right to
purchase Shares from the Company, granted under and in accordance with the terms
of Section 6, that is not an Incentive Stock Option.
(q)    “Option” means an Incentive Stock Option or a Non-Qualified Stock Option.
(r)    “Other Stock-Based Award” means an Award granted pursuant to Section 10.
(s)    “Participant” means the recipient of an Award granted under the Plan.
(t)    “Performance Award” means an Award granted pursuant to Section 9.
(u)    “Performance Period” means the period (not less than one year)
established by the Committee at the time any Performance Award is granted or at
any time thereafter during which any performance goals specified by the
Committee with respect to such Award are measured.


4
    



--------------------------------------------------------------------------------




(v)    “Plan” means the Delta Air Lines, Inc. Performance Compensation Plan, as
the same may be amended or restated from time to time, including any appendices
hereto.
(w)    “Qualified Performance-Based Compensation” means qualified
performance-based compensation as defined in Treasury Regulation §1.162-27(e) or
any successor thereto.
(x)    “Restricted Stock” means any Share granted under Section 8.
(y)    “RSU” or “Restricted Stock Unit” means a contractual right granted under
Section 8 that is denominated in Shares. Each Unit shall represent a right to
receive the value of one Share (or a percentage of such value) upon the terms
and conditions set forth in the Plan and the applicable Award Agreement. Awards
of Restricted Stock Units may include, without limitation, the right to receive
dividend equivalents.
(z)    “Retirement” means a Termination of Employment (other than for Cause or
death) (i) on or after a Participant’s 52nd birthday provided that such
Participant has completed at least 10 years of service since his or her most
recent hire date with the Company or an Affiliate or (ii) on or after the date
that a Participant has completed at least 25 years of service regardless of the
Participant’s age provided that such Participant has completed at least 10 years
of consecutive service since his or her most recent hire date with the Company
or an Affiliate.
(aa)    “SAR” or “Stock Appreciation Right” means any right granted to a
Participant pursuant to Section 7 to receive, upon exercise by the Participant,
the excess of (i) the Fair Market Value of one Share on the date of exercise
over (ii) the grant price of the right as specified by the Committee in its
discretion, which, except in the case of Substitute Awards or in connection with
an adjustment provided in Section 5(d), shall not be less than the Fair Market
Value of one Share on the date of grant of the right.
(bb)    “Shares” means shares of the common stock of the Company, par value
$0.0001 per share.
(cc)    “Substitute Awards” means awards granted in assumption of, or in
substitution for, outstanding awards previously granted by a company acquired by
the Company or an Affiliate or with which the Company or an Affiliate combines.
(dd)    “Termination of Employment” means, in the case of a Participant who is
an employee of the Company or any of its Affiliates, cessation of the employment
relationship such that the Participant is no longer an employee of the Company
or an Affiliate, or, in the case of a Participant who is an independent
contractor, the date the performance of services for the Company or an Affiliate
has ended; provided, however, that in the case of an employee, the transfer of
employment from the Company to an Affiliate, from an Affiliate to the Company,
from one Affiliate to another Affiliate or, unless the Committee determines
otherwise, the cessation of employee status but the continuation of the
performance of services for the Company or an Affiliate as an independent
contractor shall not be deemed a Termination of Employment and, in the case of
an independent contractor, performance of services as an employee shall not be
deemed a termination of service that would constitute a Termination of
Employment; and provided, further, that a Termination of Employment will be
deemed to occur for a Participant employed by an Affiliate when an Affiliate
ceases to be an Affiliate unless such Participant’s employment continues with
the Company or another Affiliate.
(ee)    “Vesting Period” means with respect to an Award the period designated by
the terms of the Plan or the applicable Award Agreement as the period over which
services generally must be


5
    



--------------------------------------------------------------------------------




performed by the Participant receiving such Award in order for such Award to be
100% vested and nonforfeitable.
(ff)    “Voting Stock” means securities entitled to vote generally in the
election of members of the board of directors.
Section 3. Eligibility.
(a)    Scope. Any employee, member of the Board, consultant or other advisor of,
or any other individual who provides services to, the Company or any Affiliate
or any other entity in which the Company has a significant equity interest,
shall be eligible to be selected to receive an Award under the Plan.
(b)    Substitute Awards. Holders of options and other types of awards granted
by a company acquired by the Company or an Affiliate or with which the Company
or an Affiliate combines are eligible for grant of Substitute Awards hereunder.
Section 4. Administration.
(a)    The Committee. The Plan shall be administered by the Committee. The
Committee shall be appointed by the Board. The Board may designate one or more
directors as alternate members of the Committee who may replace any absent or
disqualified member at any meeting of the Committee. To the extent permitted by
applicable law, the Committee may delegate its authority to exercise all duties
and responsibilities under the Plan, including those listed in Section 4(b)
below, to any individual, group of individuals or committee except that any such
delegation shall not be applicable to any Award for a person then covered by
Section 16 of the Act. The Committee may issue rules and regulations for
administration of the Plan. The Committee shall meet at such times and places as
it may determine.
(b)    Power and Authority. Subject to the terms of the Plan and applicable law,
the Committee (or its delegate) shall have sole and absolute authority and
discretion to: (i) designate Participants; (ii) determine the type or types of
Awards (including Substitute Awards) to be granted to each Participant under the
Plan; (iii) determine the number of Shares to be covered by (or with respect to
which payments, rights, or other matters are to be calculated in connection
with) Awards; (iv) determine the terms and conditions of any Award; (v)
determine whether, to what extent, and under what circumstances Awards may be
settled or exercised in cash, Shares, other securities, or other Awards, or
canceled, forfeited or suspended, and the method or methods by which Awards may
be settled, exercised, canceled, forfeited or suspended; (vi) determine whether,
to what extent, and under what circumstances cash, Shares, other securities,
other Awards, and other amounts payable with respect to an Award under the Plan
shall be deferred either automatically or at the election of the holder thereof
or of the Committee; (vii) interpret and administer the Plan and any instrument
or agreement relating to, or Award made under, the Plan; (viii) establish,
amend, suspend or waive such rules and regulations and appoint such agents as it
shall deem appropriate for the proper administration of the Plan; and (ix) make
any other determination and take any other action that the Committee deems
necessary or desirable for the administration of the Plan.
(c)    All Decisions Binding. All decisions of the Committee shall be final,
conclusive and binding upon all parties, including the Company, the shareowners
and the Participants unless a court of competent jurisdiction determines that
such decision was arbitrary and capricious.
(d)    The Board. Notwithstanding anything contained in the Plan to the
contrary, the Board may, in its sole discretion, at any time and from time to
time, grant Awards or administer the Plan. In any


6
    



--------------------------------------------------------------------------------




such case, the Board shall have all of the authority and responsibility granted
to the Committee under the Plan and all references to the Committee shall be
deemed references to the Board.
Section 5. Shares Available for Awards and Award Limitations.
(a)    Shares Available and Certain Limitations. Subject to adjustment as
provided in Section 5(d), effective June 10, 2016, the maximum number of Shares
available for distribution under the Plan will not exceed the aggregate of:
(i)    6,650,000 Shares;
(ii)    the number of Shares previously authorized for Awards under the Plan but
not reserved for outstanding Awards as of the date the Plan as amended and
restated is approved by the Company’s shareholders; and
(iii)    any Shares corresponding to Awards under the Plan that are forfeited
after the date the amended and restated Plan is approved by the Company’s
shareholders.
Notwithstanding the foregoing and subject to adjustment as provided in Section
5(d) and the limitations included in Section 12:
(A)     Except as provided in Section 5(a)(ii) with respect to non-employee
members of the Board, no Participant may receive under the Plan in any calendar
year (1) Options and SARs that relate to more than 2,000,000 Shares; (2)
Restricted Stock and RSUs that relate to more than 1,000,000 Shares; or (3)
Performance Awards or Other Stock-Based Awards that relate to more than
1,500,000 Shares; and the maximum amount that may be paid in a calendar year in
respect of an annual Award denominated in cash or value other than Shares with
respect to any Participant shall be $10,000,000, and the maximum amount of a
long-term incentive Award denominated in cash shall be $10,000,000 multiplied by
the number of years included in any applicable Performance Period(s) relating to
such Awards; and
(B)    the maximum grant date Fair Market Value of any Awards that may be
granted to a Participant who is a non-employee member of the Board in any
calendar year shall be $1,000,000.
(b)    Share Counting. Any Shares subject to an Award (but not including any
Substitute Award), that expires, is cancelled, forfeited, or otherwise
terminates without the delivery of Shares shall again be, or shall become,
available for distribution under the Plan; provided, however, that (i) any
Shares tendered in payment of an Option; (ii) Shares withheld by the Company (or
tendered by the Participant) to satisfy any tax withholding obligation with
respect to the exercise of an Option or SAR; or (iii) Shares covered by a
stock-settled SAR that were not issued upon the settlement of the Award, shall
not again be available for distribution under the Plan.
(c)    Type of Shares. Any Shares delivered pursuant to an Award may consist, in
whole or in part, of authorized and unissued Shares or Shares acquired by the
Company.
(d)    Effect of Certain Changes. In the event that any dividend or other
distribution (whether in the form of cash, Shares or other securities),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of Shares
or other securities of the Company, issuance of warrants or other rights to
purchase Shares or other


7
    



--------------------------------------------------------------------------------




securities of the Company, or other similar corporate transaction or event
affects the Shares such that an adjustment is appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan, then the Committee shall adjust equitably any or
all of (i) the number and type of Shares (or other securities) which thereafter
may be made the subject of Awards, including the aggregate and individual limits
specified in Section 5(a) and Section 12; (ii) the number and type of Shares (or
other securities) subject to outstanding Awards; and (iii) the grant, purchase,
or exercise price with respect to any Award or, if deemed appropriate, make
provision for a cash payment to the holder of an outstanding Award; provided,
however, that the number of Shares subject to any Award denominated in Shares
shall always be a whole number.
(e)    Effect of Substitute Awards. Shares underlying Substitute Awards shall
not reduce the number of Shares remaining available for distribution under the
Plan.
Section 6. Options.
(a)    Options Generally. The Committee is authorized to grant Options to
Participants with the following terms and conditions and with such additional
terms and conditions, in either case not inconsistent with the provisions of the
Plan, as the Committee shall determine.
(b)    Exercise Price. The exercise price per Share under an Option shall be
determined by the Committee; provided, however, that, except in the case of
Substitute Awards, such exercise price shall not be less than the Fair Market
Value of a Share on the date of grant of such Option.
(c)    Term. The term of each Option shall be fixed by the Committee but shall
not exceed 10 years from the date of grant thereof.
(d)    Vesting and Exercisability. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part with such time or
times to be specified in the Award Agreement for the Option.
(e)    Payment of Exercise Price. The Committee shall determine the method or
methods, including broker-assisted cashless exercise, by which, and the form or
forms, including, without limitation, cash, Shares, other Awards, or any
combination thereof, having a Fair Market Value on the exercise date equal to
the relevant exercise price, in which, payment of the exercise price with
respect thereto may be made or deemed to have been made.
(f)    Incentive Stock Options. The terms of any Incentive Stock Option granted
under the Plan shall comply in all respects with the provisions of Section 422
of the Code, or any successor provision thereto, and any regulations promulgated
thereunder.
Section 7. Stock Appreciation Rights.
(a)    SARs Generally. The Committee is authorized to grant SARs to Participants
with such terms and conditions as the Committee shall determine not inconsistent
with the provisions of the Plan.
(b)    Grants. SARs may be granted to Participants either alone (“freestanding”)
or in addition to other Awards granted under the Plan (“tandem”) and may, but
need not, relate to a specific Option granted under Section 6.


8
    



--------------------------------------------------------------------------------




(c)    Tandem SARs. Any tandem SAR related to an Option may be granted at the
same time such Option is granted or at any time thereafter before exercise or
expiration of such Option. In the case of any tandem SAR related to any Option,
the SAR or applicable portion thereof shall not be exercisable until the related
Option or applicable portion thereof is exercisable and shall terminate and no
longer be exercisable upon the termination or exercise of the related Option,
except that a SAR granted with respect to less than the full number of Shares
covered by a related Option shall not be reduced until the exercise or
termination of the related Option exceeds the number of Shares not covered by
the SAR. Any Option related to any tandem SAR shall no longer be exercisable to
the extent the related SAR has been exercised.
(d)    Term. A freestanding SAR shall not have a term of greater than 10 years
from the date of grant thereof, or, unless it is a Substitute Award, an exercise
price less than 100% of Fair Market Value of the Share on the date of grant.
Section 8. Restricted Stock and Restricted Stock Units.
(a)    Restricted Stock and RSUs Generally. The Committee is authorized to grant
Awards of Restricted Stock and RSUs to Participants with such terms and
conditions as the Committee shall determine not inconsistent with the provisions
of the Plan.
(b)    Restrictions. Shares of Restricted Stock and RSUs shall be subject to
such restrictions as the Committee may impose (including, without limitation,
any limitation on the right to vote a Share of Restricted Stock or the right to
receive any dividend or other right), which restrictions may lapse or be waived
by the Committee separately or in combination at such time or times, in such
installments or otherwise, as the Committee may deem appropriate.
(c)    Evidence of Award. Any share of Restricted Stock may be evidenced in such
manner as the Committee may deem appropriate including, without limitation,
book-entry registration or issuance of a stock certificate or certificates. In
the event any stock certificate is issued in respect of shares of Restricted
Stock, such certificate shall be registered in the name of the Participant and
shall bear an appropriate legend referring to the terms, conditions, and
restrictions applicable to such Restricted Stock.
(d)    Qualified Performance-Based Compensation. An Award under this Section 8
shall, if the Committee intends that such Award should constitute Qualified
Performance-Based Compensation, comply with Section 12.
Section 9. Performance Awards.
(a)    Performance Awards Generally. The Committee is authorized to grant
Performance Awards to Participants with such terms and conditions as the
Committee shall determine not inconsistent with the provisions of the Plan.
(b)    Denomination; Performance Goals. Performance Awards may be denominated as
a cash amount, number of Shares, or a combination thereof and are Awards which
may be earned upon achievement or satisfaction of performance conditions
specified by the Committee. The Committee may use such business criteria and
other measures of performance as it may deem appropriate in establishing any
performance conditions. Subject to the terms of the Plan, the performance goals
to be achieved during any Performance Period, the length of any Performance
Period, the amount of any Performance Award granted and the amount of any
payment or transfer to be made pursuant to any Performance Award shall be
determined by the Committee.


9
    



--------------------------------------------------------------------------------




(c)    Qualified Performance-Based Compensation. Every Performance Award shall,
if the Committee intends that such Award should constitute Qualified
Performance-Based Compensation, comply with Section 12. Except in the case of an
Award intended to qualify as Qualified Performance-Based Compensation, if the
Committee determines, in its discretion, that external changes or other
unanticipated business conditions have materially affected the fairness of the
performance goals, then the Committee may approve appropriate adjustments to the
performance goals (either up or down) in whole or in part. Performance measures
may vary from Performance Award to Performance Award, respectively, and from
Participant to Participant, and may be established on a stand-alone basis, in
tandem or in the alternative.
(d)    Settlement of Performance Awards; Other Terms. Settlement of Performance
Awards shall be in cash, Shares, other Awards or other property, or a
combination thereof, in the discretion of the Committee, as may be specified in
the applicable Award Agreement or as otherwise may be determined by the
Committee. Performance Awards will be distributed only after the end of the
relevant Performance Period. The Committee may, in its discretion, increase or
reduce the amount of a settlement otherwise to be made in connection with such
Performance Awards.
Section 10. Other Stock-Based Awards.
(a)    Other Stock-Based Awards Generally. The Committee is authorized to grant
Other Stock-Based Awards to Participants with terms and conditions as the
Committee shall determine not inconsistent with the provisions of the Plan.
Every Other Stock-Based Award shall, if the Committee intends that such Award
should constitute Qualified Performance-Based Compensation, comply with Section
12.
(b)    Denomination; Purchase Rights. The Committee is authorized, subject to
limitations under applicable law, to grant to Participants such other Awards
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Shares or factors that may influence
the value of Shares, including, without limitation, convertible or exchangeable
debt securities, other rights convertible or exchangeable into Shares, purchase
rights for Shares, Awards with value and payment contingent upon performance of
the Company or business units thereof or any other factors designated by the
Committee. Shares delivered pursuant to an Award in the nature of a purchase
right granted under this Section 10 shall be purchased for such consideration,
paid for at such times, by such methods, and in such forms, including, without
limitation, cash, Shares, other Awards, notes, or other property, as the
Committee shall determine. Cash Awards, as stand-alone Awards or as an element
of or supplement to any other Award under the Plan, may also be granted pursuant
to this Section 10.
Section 11. Effect of Termination of Employment and a Change in Control on
Awards. At the time of grant of an Award the Committee shall provide, by rule or
regulation or in any Award Agreement, or may determine at any time in any
individual case, the circumstances in which Awards shall be exercised, vested,
paid or forfeited in the event a Participant ceases to provide service to the
Company or any Affiliate or in the event of a Change in Control prior to the end
of a Performance Period or exercise or settlement of such Award.
Section 12. Qualified Performance-Based Compensation.
(a)    Pre-Established Formula Required. Every Award that is intended to
constitute Qualified Performance-Based Compensation shall include a
pre-established formula, such that exercise, payment, retention or vesting of
the Award is subject to the achievement during a Performance Period or
Performance Periods, as determined by the Committee, of a level or levels of, or
improvements in, in each


10
    



--------------------------------------------------------------------------------




case as determined by the Committee, one or more performance measures with
respect to the Company, any Affiliate and/or any business unit of the Company or
any Affiliate, based on the following:
(i)    any of the following financial measures: revenue per available seat mile;
cost per available seat mile; total shareowner return; return on equity, assets,
capital or investment; operating, pre-tax or net income levels expressed in
either absolute dollars, earnings per share, or changes of the same; the market
price of Shares; economic or cash value added; capitalization; net or operating
profit margin; revenues or revenue growth; expenses; cash flow; operating cash
flow or liquidity; or earnings before interest, taxes, depreciation,
amortization and aircraft rent;
(ii)    the results of employee satisfaction surveys;
(iii)    the results of customer satisfaction surveys; and
(iv)    other measures of operational performance (including, without
limitation, U.S. Department of Transportation performance rankings in
operational areas), quality, safety, productivity or process improvement.
Performance criteria may be measured on an absolute (e.g., plan or budget) or
relative basis. Relative performance may be measured against a group of peer
companies, a financial market index, or other acceptable objective and
quantifiable indices.
The Committee may provide in any Award that is intended to constitute Qualified
Performance-Based Compensation that any performance criteria may include or
exclude the impact, if any, on reported financial results of any of the
following events that occurs during a Performance Period: (A) asset write-downs;
(B) litigation or claim judgments or settlements; (C) changes in tax laws,
accounting principles or other laws or regulations; (D) reorganization or
restructuring programs; (E) acquisitions or divestitures; (F) foreign exchange
gains and losses; or (G) gains and losses that are treated as unusual or
nonrecurring items under Accounting Standards Codification Topic 225. Such
inclusions or exclusions shall be prescribed in a form and at a time that meets
the requirements of Section 162(m) of the Code for qualification of the Award as
Qualified Performance-Based Compensation.
(b)    Other Restrictions. In addition to the Award limitations set forth in
Section 5(a), the Committee shall have the power to impose such other
restrictions on Awards subject to this Section 12 as it may deem necessary or
appropriate to ensure that such Awards satisfy all requirements for Qualified
Performance-Based Compensation. Notwithstanding any provision of the Plan to the
contrary, the Committee shall not be authorized to increase the amount payable
to a Covered Employee under any Award to which this Section 12 applies upon
attainment of such pre‑established formula.
(c)    Certain Changes Prohibited. Any settlement which changes the form of
payment from that originally specified for an Award intended to constitute a
Qualified Performance-Based Award shall be implemented in a manner such that the
Award does not, solely for that reason, fail to qualify as Qualified
Performance-Based Compensation.
Section 13. General Provisions Applicable to Awards.
(a)    Restrictive Covenants. The Committee may impose such restrictions on any
Award with respect to non-competition, non-solicitation, confidentiality and
other conduct as it deems necessary or appropriate in its discretion.


11
    



--------------------------------------------------------------------------------




(b)    Configuration of Awards. Awards may, in the discretion of the Committee,
be granted either alone or in addition to or in tandem with any other Award or
any award granted under any other plan of the Company. Awards granted in
addition to or in tandem with other Awards, or in addition to or in tandem with
awards granted under any other plan of the Company, may be granted either at the
same time as or at a different time from the grant of such other Awards or
awards. Awards may be granted for no cash consideration or for such minimal cash
consideration as may be required by applicable law.
(c)    Form of Payment. Subject to the terms of the Plan and the applicable
Award Agreement, payments or transfers to be made by the Company upon the grant,
exercise or payment of an Award may be made in the form of cash, Shares, other
securities or other Awards, or any combination thereof, as determined by the
Committee in its discretion at the time of grant or as of the time of such
exercise or payment, and may be made in a single payment or transfer, in
installments, or on a deferred basis, in each case in accordance with rules and
procedures established by the Committee. Such rules and procedures may include,
without limitation, provisions for the payment or crediting of reasonable
interest on installment or deferred payments or the grant or crediting of
dividend equivalents in respect of installment or deferred payments.
(d)    Nontransferability. Except as may be permitted by the Committee or as
specifically provided in an Award Agreement, (i) no Award and no right under any
Award shall be assignable, alienable, pledgeable, saleable or transferable by a
Participant otherwise than by will or pursuant to Section 13(e) and (ii) each
Award, and each right under any Award, shall be exercisable during the
Participant’s lifetime only by the Participant or, if permissible under
applicable law, by the Participant’s guardian or legal representative. The
provisions of this Section 13(d) shall not apply to any Award which has been
fully exercised or paid, as the case may be, and shall not preclude forfeiture
of an Award in accordance with the terms thereof.
(e)    Participant’s Death. Upon the death of a Participant, the beneficiary
eligible to receive payments or other benefits or exercise rights that are
available under the Plan at the Participant’s death shall be the Participant’s
estate.
(f)    Legended Certificates. All certificates for Shares and/or Shares or other
securities delivered under the Plan pursuant to any Award or the exercise
thereof shall be subject to such stop transfer orders and other restrictions as
the Committee may deem advisable under the Plan or the rules, regulations, and
other requirements of the Securities and Exchange Commission, any stock exchange
upon which such Shares or other securities are then listed, and any applicable
Federal or state securities laws, and the Committee may cause a legend or
legends to be put on any such certificates to make appropriate reference to such
restrictions.
Section 14. Amendments and Termination.
(a)    The Plan. Except to the extent prohibited by applicable law and unless
otherwise expressly provided in an Award Agreement or in the Plan, the Board or
the Committee may amend, alter, suspend, discontinue, or terminate the Plan or
any portion thereof at any time; provided, however, that no such amendment,
alteration, suspension, discontinuation or termination shall be made without (i)
shareowner approval if such approval is required by the listed company rules of
the stock exchange, if any, on which the Shares are principally traded or quoted
or (ii) with respect to any affected Participant, the consent of such
Participant if such action would adversely affect the rights of such Participant
under any outstanding Award, except to the extent any such amendment,
alteration, suspension, discontinuance or termination is made to cause the Plan
to comply with applicable law, stock exchange rules and


12
    



--------------------------------------------------------------------------------




regulations or accounting or tax rules and regulations. Notwithstanding anything
to the contrary herein, the Committee may amend the Plan in such manner as may
be necessary to enable the Plan to achieve its stated purposes in any
jurisdiction in a tax‑efficient manner and in compliance with local rules and
regulations.
(b)    Awards. The Committee may waive any conditions or rights under, amend any
terms of, or amend, alter, suspend, discontinue or terminate, any Award
theretofore granted, prospectively or retroactively, without the consent of any
relevant Participant or holder or beneficiary of an Award; provided, however,
that no such action shall adversely affect the rights of any affected
Participant or holder or beneficiary (without such person’s consent) under any
Award theretofore granted under the Plan, except to the extent any such action
is made to cause the Plan to comply with applicable law, stock exchange rules
and regulations or accounting or tax rules and regulations; and provided
further, that the Committee’s authority under this Section 14(b) is limited in
the case of Awards subject to Section 12, as set forth in Section 12.
(c)    Certain Equitable Adjustments. Except as noted in Section 12, the
Committee shall be authorized to make adjustments in the terms and conditions
of, and the criteria included in, Awards in recognition of events (including,
without limitation, the events described in Section 5(d)) affecting the Company,
or the financial statements of the Company, or of changes in applicable laws,
regulations or accounting principles, whenever the Committee determines that
such adjustments are appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan.
(d)    Cancellation of Awards. Any provision of the Plan or any Award Agreement
to the contrary notwithstanding, the Committee may cause any Award granted
hereunder to be canceled in consideration of a cash payment or alternative Award
made to the holder of such canceled Award equal in value to the Fair Market
Value of such canceled Award as of the date of cancellation, except that this
Section 14(d) shall not be interpreted to permit any transaction that is
prohibited by Section 14(f) relating to the repricing of certain Awards.
(e)    Corrections and Clarifications. The Committee may correct any defect,
supply any omission, or reconcile any inconsistency in the Plan or any Award in
the manner and to the extent it shall deem desirable to carry the Plan into
effect.
(f)    No Repricing without Shareholder Approval. Except as provided under
Section 5(d), unless approved by shareholders of the Company, no Option or SAR
may (i) be amended to decrease the exercise price thereof; (ii) be canceled in
exchange for the grant of any new Option or SAR with a lower exercise price or
any other Award; (iii) be repurchased by the Company or its Affiliates; or (iv)
otherwise be subject to any action that would be treated under accounting rules,
stock exchange rules or otherwise as a repricing of such Option or SAR
(including a cash buyout or voluntary surrender/subsequent regrant of an
underwater Option or SAR).
Section 15. Miscellaneous.
(a)    No Uniformity Required; No Promise of Future Grants. No employee,
Participant or other person shall have any claim to be granted any Award under
the Plan, and there is no obligation for uniformity of treatment of employees,
Participants, or holders or beneficiaries of Awards under the Plan. The terms
and conditions of Awards need not be the same with respect to each recipient.
Any Award granted under the Plan shall be a one-time Award which does not
constitute a promise of future grants. The Committee, in its discretion,
maintains the sole right to make grants hereunder.


13
    



--------------------------------------------------------------------------------




(b)    No Rights as Shareowner. A Participant granted an Award shall have no
rights as a shareowner of the Company with respect to such Award unless and
until such time as certificates or book-entry shares for the Shares underlying
the Award are registered in such Participant’s name in the Company’s stock
records.
(c)    Withholdings. The Company shall be authorized to withhold from any Award
granted or any payment due or transfer made under any Award or under the Plan or
from any compensation or other amount owing to a Participant the amount (in
cash, Shares, other securities or other Awards) of withholding taxes due in
respect of an Award, its exercise, or any payment or transfer under such Award
or under the Plan and to take such other action (including, without limitation,
providing for elective payment of such amounts in cash or Shares by the
Participant) as may be necessary in the opinion of the Company to satisfy all
obligations for the payment of such taxes. If Shares are withheld by the Company
or tendered by the Participant to satisfy the Company’s withholding obligations,
then the Fair Market Value of such Shares on the date the withholding is to be
determined shall not exceed the minimum statutory withholding requirement (or,
in the discretion of the Committee, the Fair Market Value of such Shares may
exceed the minimum statutory withholding requirement but may not be greater than
the maximum tax withholding requirement; provided that the exercise of such
discretion by the Committee would not result in an Award otherwise classified as
an equity award under ASC Topic 718 to be classified as a liability award under
ASC Topic 718).
(d)    Other Compensation Arrangements. Nothing contained in the Plan shall
prevent the Company from adopting or continuing in effect other or additional
compensation arrangements, and such arrangements may be either generally
applicable or applicable only in specific cases.
(e)    No Right to Continued Employment. The grant of an Award shall not be
construed as giving a Participant the right to be retained in the employ of, or
to continue to provide services to, the Company or any Affiliate. Further, the
Company or the applicable Affiliate may at any time dismiss a Participant, free
from any liability, or any claim under the Plan, unless otherwise expressly
provided in the Plan or in any Award Agreement or in any other agreement binding
the parties. The receipt of any Award under the Plan is not intended to confer
any rights on the receiving Participant except as set forth in the applicable
Award Agreement.
(f)    Governing Law; Construction of Plan. The Plan and all determinations made
and actions taken thereunder shall be governed by the internal substantive laws
of the State of Georgia and construed accordingly, to the extent not superseded
by applicable federal law. If any provision of the Plan or any Award is or
becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction, or as to any person or Award, or would disqualify the Plan or any
Award under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to applicable laws, or if it cannot be so
construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Award, such provision shall be
stricken as to such jurisdiction, person or Award, and the remainder of the Plan
and any such Award shall remain in full force and effect.
(g)    Unfunded and Unsecured Arrangement. Neither the Plan nor any Award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company and a Participant or any other
person. To the extent that any person acquires a right to receive payments from
the Company pursuant to an Award, such right shall be no greater than the right
of any unsecured general creditor of the Company.


14
    



--------------------------------------------------------------------------------




(h)     No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash or other securities shall be paid or transferred in lieu of any fractional
Shares, or whether such fractional Shares or any rights thereto shall be
canceled, terminated or otherwise eliminated.
Section 16. Effective Date of the Plan. The Plan shall be effective as of June
10, 2016, subject to approval by the Company’s shareholders.
Section 17. Term of the Plan. No Award shall be granted under the Plan on or
after the ten year anniversary of the date the Plan was approved by the
Company’s shareholders. However, unless otherwise expressly provided in the Plan
or in an applicable Award Agreement, any Award theretofore granted may extend
beyond such date, and the authority of the Committee to amend, alter, adjust,
suspend, discontinue, or terminate any such Award, or to waive any conditions or
rights under any such Award, and the authority of the Board or the Committee to
amend the Plan, shall extend beyond such date.
Section 18. Section 409A of the Code. With respect to Awards subject to Section
409A of the Code, the Plan is intended to comply with the requirements of
Section 409A, and the provisions hereof shall be interpreted in a manner that
satisfies the requirements of Section 409A and the related regulations, and the
Plan shall be operated accordingly. If any provision of the Plan or any term or
condition of any Award would otherwise frustrate or conflict with this intent,
the provision, term or condition will be interpreted and deemed amended by the
Committee so as to avoid this conflict. To the extent any payment or Award
provided to a Participant under the Plan constitutes “deferred compensation”
under Section 409A and the Participant at the time of his Termination of
Employment is considered to be a “specified employee” pursuant to the Company’s
policy for determining such employees, the distribution or payment of any such
amount will be delayed for six months following the Participant’s separation
from service. Notwithstanding the foregoing, neither the Company nor the
Committee shall have any liability to any Participant or any other person if an
Award is determined to constitute “nonqualified deferred compensation” within
the meaning of Section 409A of the Code and the terms of such Award do not
satisfy the additional conditions applicable to nonqualified deferred
compensation under Section 409A of the Code.


15
    

